Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00266-CR

                             Robert MARTINEZ, Jr.,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 186th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2013CR4546
                 Honorable Maria Teresa Herr, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE MARTINEZ, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED June 18, 2014.


                                         _________________________________
                                         Rebeca C. Martinez, Justice